Name: Commission Regulation (EEC) No 2020/84 of 13 July 1984 authorizing the German intervention agency to sell forequarters of bovine animals for processing into preserves with a view to constituting security stocks
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  management;  trade policy
 Date Published: nan

 No L 187/50 Official Journal of the European Communities 14. 7. 84 COMMISSION REGULATION (EEC) No 2020/84 of 13 July 1984 authorizing the German intervention agency to sell forequarters of bovine animals for processing into preserves with a view to constituting security stocks be authorized to sell up to 12 000 tonnes of fresh or refrigerated forequarters which it has purchased under Article 6 of Regulation (EEC) No 805/68 . Article 2 1 . The products specified in Article 1 shall be sold only to the German public authorities and shall be processed into preserves with a view to constituting security stocks for the Land of Berlin. 2. The selling price of the products specified in Article 1 shall be equal to the buying-in price of the carcases or half-carcases, multiplied by 0,78 . 3 . For the purposes of this Regulation 'forequarters' shall mean the front part of the half-carcase com ­ prising all the bones and the scrag, neck and shoulder and cut straight at the eighth rib. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas for strategic reasons the Federal Republic of Germany has safety stocks of certain foodstuffs ; whereas these include beef preserves ; Whereas, moreover, substantial purchases by the inter ­ vention agency are a feature of the current situation on the beef and veal market in the Federal Republic of Germany ; whereas in these circumstances the imme ­ diate utilization of part of the meat thus bought in for processing into the abovementioned preserves provides a useful outlet for the meat in question ; whereas, therefore, the sale of this meat should be authorized before it is placed in stock, at a price equal to the buying-in price, with a view to processing it into preserves in order to constitute security stocks for the Land of Berlin in the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 3 The Federal Republic of Germany shall notify the Commission of th'e measures taken to implement this Regulation . Article 4 HAS ADOPTED THIS REGULATION : Article 1 From 1 August 1984 to the end of the 1984/85 marketing year, the German intervention agency shall This Regulation shall enter into force on 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24.